Citation Nr: 0309232	
Decision Date: 05/19/03    Archive Date: 05/27/03

DOCKET NO.  02-02 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a fracture of the left humerus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from March 1960 to 
April 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, granted service 
connection for residuals of a fracture of the left humerus 
and assigned a noncompensable rating, effective February 15, 
2000.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, 
or filed before the date of enactment and not yet final as 
of that date.  38 U.S.C.A. 5107.  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Subsequent to certification of the appeal to the Board, 
additional evidence has been added to the claims folder.  The 
RO has not had the opportunity to readjudicate the issues on 
appeal with consideration of this additional evidence.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  Further, 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, No. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), 
the United States Court of Appeals for the Federal Circuit 
invalidated 38 C.F.R. §§ 19.9(a)(2), and (a)(2)(ii) (2002) 
and noted that 38 C.F.R. § 19.9(a)(2) (2002) is inconsistent 
with 38 U.S.C.A. § 7104(a) (West 2002) because it denies an 
appellant a "review on appeal" when the Board considers 
additional evidence without having to remand the case to the 
RO for initial consideration.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied, to 
include the notice and duty to assist 
provisions of 38 U.S.C.A. § 5103(a) and 
(b), including with regard to the one 
year period for receipt of additional 
evidence.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for residuals of 
a fracture of the left humerus since 
February 2000.  After securing the 
necessary release, the RO should obtain 
all identified  records that are not 
already included in the claims file.  

3.  The RO should arrange for a VA 
radiologist to review the X-ray films of 
the veteran's left humerus taken in 
conjunction with a VA examination at the 
Cleveland, VAMC on February 28, 2003.  
The reviewing radiologist is requested to 
indicate whether the X-rays show evidence 
of malunion, and whether the 
"deformity" identified in the 
radiologist's report of February 28, 
2003, of record, is more appropriately 
clinically classified as mild, moderate 
or marked deformity of the veteran's left 
humerus.  The claims folder should be 
made available for review by the 
interpreting VA radiologist in 
conjunction with review of the X-ray 
film(s).

4.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
for an initial compensable rating for 
residuals of a fracture of the left 
humerus in light of all the additional 
evidence that has been associated with 
the claims file since issuance of a 
Statement of the Case in February 2002.  
If the determination remains adverse to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and be afforded the 
applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  




	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


